ORDER
On September 26, 1984 there was filed in this Court a statement of policy concerning the practice of law filed by the Tennessee Board of Law Examiners, together with an opinion dated September 25, 1984, in which the Board stated its rationale for the adoption of that policy.
The policy sets out criteria and standards by which the Board will determine whether or not an individual is engaged in the practice of law for purposes of licensure and admission to the Bar.
Prior to the filing of its opinion and Statement of Policy, the Board had extensive hearings during August 1984 on the subject and received applications from a number of individuals for licenses to practice law without examination. During October 1984 the Board issued orders certifying seven persons as being qualified for admission without examination, and during November 1984 it issued orders certifying five others persons as being so qualified.
The Board has requested this Court to consider its actions with respect to all of the foregoing, and the Court has done so. After consideration of the foregoing Opinion of the Board and its accompanying Statement of Policy, and of the individual orders issued by the Board during October and November 1984, the Court is of the opinion that the actions of the Board should be and the same hereby are in all respects approved, ratified and confirmed, and it is accordingly so ordered.
COOPER, C.J., and FONES, BROCK, HARBISON and DROWOTA, JJ., concur.